     Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 1 of 9 - Page ID#: 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT LEXINGTON
                             CASE NO. ______________________

EVANSTON INSURANCE COMPANY                                              PLAINTIFF
10 Parkway North
Deerfield, IL 60015

v.

COMPLIANCE ADVANTAGE, LLC                                            DEFENDANTS
c/o Registered Agent Solutions, Inc.
828 Lane Allen Road
Suite 219
Lexington, KY 40504

        SERVE VIA CERTIFIED MAIL
        RETURN RECEIPT REQUESTED

COMPLIANCE ADVANTAGE, LLC
d/b/a CAL Laboratory Services
c/o Registered Agent Solutions, Inc.
828 Lane Allen Road
Suite 219
Lexington, KY 40504

        SERVE VIA CERTIFIED MAIL
        RETURN RECEIPT REQUESTED

COMPLIANCE ADVANTAGE, LLC
d/b/a Reliable Lab
c/o Registered Agent Solutions, Inc.
828 Lane Allen Road
Suite 219
Lexington, KY 40504

        SERVE VIA CERTIFIED MAIL
        RETURN RECEIPT REQUESTED

CAL LEASING, LLC
c/o Clay Corman
1151 Jessamine Station Road
Nicholasville, KY 40356

        SERVE VIA CERTIFIED MAIL
        RETURN RECEIPT REQUESTED


                                          1
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 2 of 9 - Page ID#: 2



COUNSELOR’S CLINICAL COTTAGE, PSC
c/o Jade A. Maddox, MA, LPCC, NCC
Executive Director
937 29th Street
Ashland, KY 41011

       SERVE VIA CERTIFIED MAIL
       RETURN RECEIPT REQUESTED


                        PETITION FOR DECLARATORY JUDGMENT


       Plaintiff, Evanston Insurance Company, by and through counsel, and for its Petition

for Declaratory Judgment, states as follows:

                                         PARTIES

       1.     The Plaintiff, Evanston Insurance Company (hereinafter “Evanston”), is a

property and casualty insurer incorporated under the laws of the State of Illinois, with its

principal place of business at 10 Parkway North, Deerfield, IL 60015.

       2.     The Defendant, Compliance Advantage, LLC, is a Kentucky Limited Liability

Company with its principal office at 232 North Plaza Drive, Nicholasville, Kentucky 40356.

Compliance Advantage is a Defendant in an action styled USA ex rel Counselor’s Clinical

Cottage v. Compliance Advantage, United States District Court for the Eastern District of

Kentucky, Case No. 5:16-CV-00397-DCR (hereinafter “Counselor’s Clinical Cottage”).

       3.     Upon information and belief, the Defendant, Compliance Advantage operates

under the assumed names of C.A.L. Laboratory Services and Reliable Lab, using the address

232 North Plaza Drive, Nicholasville, Kentucky 40356 for the principal offices of these

assumed name businesses. C.A.L. Laboratory Services and Reliable Lab are Defendants in

Counselor’s Clinical Cottage.




                                               2
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 3 of 9 - Page ID#: 3



       4.     The Defendant, CAL Leasing is a Kentucky Limited Liability Company with its

principal office located at 232 North Plaza Drive, Nicholasville, KY 40356. CAL Leasing is a

Defendant in Counselor’s Clinical Cottage.

       5.     The Defendant, Counselor’s Clinical Cottage, PSC (hereinafter “CCC”), is a

Kentucky Professional Corporation with its principal office located at 937 29th Street,

Ashland, Kentucky 41101. CCC is the Plaintiff in Counselor’s Clinical Cottage.

                                JURISDICTION AND VENUE

       6.     Pursuant to 28 U.S.C. § 2201, this Court is authorized to hear this action for

Declaratory Judgment since it seeks the resolution of an actual controversy regarding the

present rights and obligations under a contract of insurance issued by Evanston to the

Compliance Advantage, LLC.

       7.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1332 because there is complete diversity of citizenship (i.e., Evanston is an Illinois

corporation and maintains its principle place of business in Illinois, and all of the

Defendants are citizens of the Commonwealth of Kentucky) and an amount in controversy

greater than $75,000.00.

       8.     Venue is proper in this Court under 28 U.S.C. § 1391(a)(2) because all or a

substantial part of the actions or omissions giving rise to this action occurred in Boyd

County, Kentucky.

                                 FACTUAL ALLEGATIONS

       9.     Upon information and belief, Compliance Advantage LLC, on its own and

under the assumed-names of C.A.L. Laboratory Services and Reliable Lab, provides clinical




                                              3
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 4 of 9 - Page ID#: 4



laboratory services, including blood and urine drug testing, for which services it submits

claims for payment to the Medicare and Kentucky Medicaid programs.

       10.    Upon information and belief, CAL Leasing, LLC also provides clinical

laboratory services, including blood and urine drug testing, for which services it submits

claims for payment to the Medicare and Kentucky Medicaid programs.

       11.    On or about November 2, 2017, Defendant, CCC filed the underlying lawsuit,

Counselor’s Clinical Cottage, against Compliance Advantage LLC, C.A.L. Laboratory Services,

Reliable Lab, and CAL Leasing (hereinafter “Underlying Defendants”), alleging that they had

fraudulently billed the Medicare and Kentucky Medicaid programs. (Exh. 1) In that lawsuit,

CCC asserted four causes of action: (a) a claim under the False Claims Act that sought to

recover, for the United States, civil penalties, plus three times actual damages, plus costs

associated with the investigation, prosecution and collection of the penalties and three

times damages; (b) a claim for unjust enrichment that seeks to recover, for the United

States, actual damages; (c) a claim for fraud and deceit that seeks to recover for the United

States actual damages; and (d) a claim for violations of the Stark Law and Anti-Kickback

statute that does not specify the damages sought to be recovered.

       12.    Prior to the filing of Counselor’s Clinical Cottage, Evanston had issued to

Compliance Advantage a Specified Medical Professions Insurance Policy (“the Policy”),

under which Evanston agreed to pay “all sums … which the Insured shall become legally

obligated to pay as Damages as a result of a Claim first made against the Insured during the

policy period or extended reporting period, if exercised, and reported to the Company … for

Professional Personal Injury: … .” (Exh. 2 (See Page 2 of 9 under “Insuring Agreement”))




                                             4
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 5 of 9 - Page ID#: 5



       13.    Neither CAL Laboratory Services, nor Reliable Lab, nor CAL Leasing, LLC is an

“Insured” within the meaning of the Policy. The Policy defines “Insured” to include: (A) The

Named Insured which is herein defined as the person(s) or organization(s) stated in Item 1.

of the Declarations; (B) Any past or current principal, partner, officer, director, Employee

or Volunteer Worker of the Named Insured solely while acting on behalf of the Named

Insured and within the scope of their duties as such; provided however, this Insurance

shall not apply to any Claim made against any Insured who is a physician,      surgeon,

dentist or podiatrist arising out of the rendering of or failure to render Professional

Services in his/her capacity as a physician, surgeon, dentist or podiatrist; (C) If the Named

Insured is a limited liability company, any past or current manager thereof, solely while

acting on behalf of the Named Insured and within the scope of their duties as manager of

such limited liability company and any past or current member thereof, solely while acting

on behalf of the Named Insured and within the scope of their duties as a member of such

limited liability company; (D) Any medical director solely while acting on behalf of the

Named Insured and solely within the scope of his/her Administrative Duties as such;

provided, however, this insurance shall not apply to any Claim made against any medical

director who is a physician, surgeon, dentist or podiatrist arising out of the rendering of or

failure to render Professional Services in his/her capacity as a physician, surgeon, dentist

or podiatrist; (E) Any student enrolled in a training program in connection with the Named

Insured’s Professional Services solely while acting within the scope of his/her duties as

such and at the Named Insured’s direction; (F) The heirs, executors, administrators, assigns

and legal representatives of each Insured above in the event of death, incapacity or

bankruptcy of such Insured, but only for each such Insured’s liability as is otherwise



                                              5
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 6 of 9 - Page ID#: 6



covered herein. (Exh. 2 (See Page 2 of 9 under “The Insured)) As referenced in provision

(A), the only Named Insured in Item 1 of the Declarations is Compliance Advantage, LLC.

(Exh. 2 (See Page 1 of 3 under “Declarations”)) Neither CAL Laboratory Services, nor

Reliable Lab, nor CAL Leasing, LLC qualifies as an “Insured” under provisions (B), (C), (D),

(E) or (F). Therefore, only Compliance Advantage, LLC, is an “Insured” within the meaning

of the Insurance Policy.

       14.    Alternatively, if all of the Underlying Defendants qualify as an “Insured”

within the meaning of the Insurance Policy, the allegations in Counselor’s Clinical Cottage

fall outside of the Insuring Agreement. Per the Insuring Agreement, Evanston agrees to pay

“all sums … which the Insured shall become legally obligated to pay as Damages as a result

of a Claim first made against the Insured during the policy period or extended reporting

period, if exercised, and reported to the Company… for Professional Personal Injury: … .”

(Exh. 2 (See Page 2 of 9 under “Insuring Agreement”)) Within the meaning of the Insuring

Agreement, “Professional Personal Injury” includes either: (a) bodily injury, mental injury,

sickness, disease, emotional distress or mental anguish … of any natural person receiving

Professional Services arising out of an act, error or omission in Professional Services

rendered … ; (b) false arrest, detention or imprisonment, or malicious prosecution of any

natural person receiving Professional Services, except when inflicted by, at the direction of,

or with the consent … of the Insured who has predetermined to commit such act … ; or (c)

the publication or utterance of a libel or slander concerning a natural person receiving

Professional Services or a publication or an utterance in violation of such person’s right to

professional confidence … .” (Exhibit __ (See Pages 3-4 of 9 under “Definitions”)) The

Complaint in Counselor’s Clinical Cottage does not allege that any of these things (i.e., bodily



                                               6
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 7 of 9 - Page ID#: 7



injury, etc., false arrest, etc., or libel or slander) happened to a natural person. Rather, it

alleges that the Medicare/Medicaid programs operated by United States and/or Kentucky

were fraudulently billed. Consequently, the allegations in Counselor’s Clinical Cottage fall

outside of the Insuring Agreement, such that there is no coverage for any of the four counts

contained in the Counselor’s Clinical Cottage Complaint.

       15.    Additionally, there are two applicable exclusions. First, the Policy “does not

apply to: (A) any act, error or omission in Professional Services rendered or that should

have been rendered or Professional Personal Injury committed in violation of any law or

ordinance.” (Exh. 2 (See Page 4 of 9, paragraph A, under “The Exclusions”)) In the

Counselor’s Clinical Cottage Complaint, Counts I and IV both allege violations of statutes.

Thus, even if all of the Underlying Defendants qualify as an “Insured” within the meaning of

the Policy, and even if the fraudulent billing practices referenced in the Complaint

constitute either “Professional Services” or “Professional Personal Injury” within the

meaning of the Policy, there is no coverage for Count I or Count IV.

       16.    In addition, the Insurance Policy “does not apply to: (B) any claim based

upon or arising out of any dishonest, fraudulent, criminal, malicious, knowingly wrongful,

deliberate, or intentional acts, errors or omissions committed by or at the direction of the

Insured.” (Exh. 2 (See Page 4 of 9, paragraph B, under “The Exclusions”)) Since Counts I, II,

III and IV of the Complaint in Counselor’s Clinical Cottage are all premised on dishonest and

fraudulent acts, there is no coverage for any of the Counts in the Complaint.

       17.    In light of the foregoing allegations in the Complaint in Counselor’s Clinical

Cottage and the provisions in the Policy, Evanston has no duty to defend or indemnify any

of the Defendants under the Policy.



                                              7
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 8 of 9 - Page ID#: 8



       18.     Upon information and belief, Compliance Advantage, C.A.L. Laboratory

Services, Reliance Lab, CAL Leasing, and CCC all contend that a duty to defend and a duty to

indemnify exist under the Policy.

       19.     Since Evanston contends there is no coverage under the policy, and since

Compliance Advantage, C.A.L. Laboratory Services, Reliance Lab, CAL Leasing, and CCC all

contend that coverage does exist, there is an actual controversy between the parties.

                                   DECLARATION OF RIGHTS

       20.     Evanston realleges and reiterates each and every allegation in paragraphs 1 –

19 as if fully set forth herein.

       21.     As demonstrated herein, an actual controversy exists with respect to

whether there is coverage under the terms of the Policy for the allegations in Counselor’s

Clinical Cottage.

       22.     Pursuant to 28 U.S.C. § 2201, Evanston seeks a declaration of rights that

under the terms of the Policy, that there is no coverage for the allegations set forth in

Counselor’s Clinical Cottage and that they have no duty to defend or indemnify Defendants.

       WHEREFORE, the Plaintiff, Evanston Insurance Company, by and through counsel,

respectfully demands judgment on its Petition for Declaratory Judgment against

Defendants as follows:

       (a)     That the Court enter a judgment declaring that Evanston owes no coverage to

Compliance Advantage, LLC, to C.A.L. Laboratory Services, to Reliable Lab, or to CAL

Leasing, LLC under the insurance policy that is attached hereto in connection with

Counselor’s Clinical Cottage; that Evanston owes no duty to defend or indemnify

Compliance Advantage, LLC, C.A.L. Laboratory Services, Reliable Lab, or CAL Leasing, LLC in



                                             8
   Case: 0:19-cv-00064-HRW Doc #: 1 Filed: 07/03/19 Page: 9 of 9 - Page ID#: 9



connection with Counselor’s Clinical Cottage; and that Evanston is not liable to Counselor’s

Clinical Cottage PSC to pay any judgment it may secure against Compliance Advantage, LLC,

C.A.L. Laboratory Services, Reliable Lab, or CAL Leasing, LLC in Counselor’s Clinical Cottage;

        (b)    That the Defendants be required to answer the Petition or be forever barred

from asserting any claim against Evanston for coverage under the Policy;

        (c)    For its costs and attorney fees expended herein; and

        (d)    For any and all other relief to which it may appear to be entitled.

                                                   Respectfully submitted,


                                                   /s/ Jeffrey C. Mando
                                                   Jeffrey C. Mando, Esq. (#43548)
                                                   Jennifer L. Langen, Esq. (#87690)
                                                   ADAMS, STEPNER,
                                                   WOLTERMANN & DUSING, PLLC
                                                   40 West Pike Street
                                                   Covington, KY 41011
                                                   859.394.6200
                                                   859.392.7263 – Fax
                                                   jmando@aswdlaw.com
                                                   jlangen@aswdlaw.com

                                                   Attorneys for Plaintiff, Evanston Insurance
                                                   Company




1979417.2
222100.77531
                                               9
